DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/2/2021. 
Applicant's election with traverse of the species restriction in the reply filed on 6/2/2021 is acknowledged.  The traversal is on the ground(s) that the species are not mutually exclusive.  This is not found persuasive because the term mutually exclusive species is as defined in the MPEP 806.04(f):
“Restriction Between Mutually Exclusive Species [R-08.2012]
Where two or more species are claimed, a requirement for restriction to a single species may be proper if the species are mutually exclusive. Claims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first. This may also be expressed by saying that to require restriction between claims limited to species, the claims must not overlap in scope.”.
Therefore, the non-elected species of a cam and bow spring, and a yoke with a spring and position indicator with a switch are considered to be mutually exclusive of the . 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-12 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bednar, et al. US4373582.
Regarding claim 9, Bednar, et al. teaches a downhole well tool (Figure 1) for use in a subterranean well (oil and gas wells described in Column 1: 11-12), the downhole well tool comprising:
an actuator assembly (Figure 5) configured to displace a member 110 (wherein 110 extends down to control valve assembly 109 as shown in Figure 6a) of the downhole well tool on the shown ball screws, the actuator assembly comprising a first 

    PNG
    media_image1.png
    704
    927
    media_image1.png
    Greyscale

Figure A: annotated Figure 5

Regarding claim 11, Bednar, et al. teaches a downhole well tool (Figure 1) for use in a subterranean well, the downhole well tool comprising:
an actuator assembly (Figure 5) configured to displace a member 110 of the downhole well tool,
the actuator assembly comprising a first motor 115, a load yoke 114 displaceable by the first motor, and an elongated position indicator bar (left side, as shown in Figure A above) having at least one profile (one of 125 or 126, which are considered profiles since they both extend inwards towards 114) formed thereon, in which friction between the load yoke and the position indicator bar (when the shoulder of 114-as indicated in Figure A above- and one of 125 or 126 come into contact with each other) varies as the load yoke displaces relative to the position indicator bar, and in which multiple changes in the friction results in a corresponding pattern of changes in electrical current supplied to the first motor, due to the interaction of the shoulder of 114 with the switches 125 or 126, which act to ensure that the valve stem 110 moves only as far as necessary Column 8: 9-15.
Regarding claim 12, the pattern of changes in electrical current corresponds to a predetermined position of the member of the downhole well tool, due to engagement or disengagement with limit switches 125 or 126 with the shoulder of 114.

an actuator assembly (Figure 5) configured to displace a member 110 (wherein 110 extends down to control valve assembly 109 as shown in Figure 6a) of the downhole well tool on the shown ball screws, the actuator assembly comprising a first motor 115, a load yoke 114 displaceable by the first motor, and an elongated position indicator bar (shown above in Figure A- annotated Figure 5, and wherein the position indicator bar is necessarily elongated since it is three dimensional and thus has dimensions in all three axial directions) having at least one profile (switches 125 and 126 are determined to be profiles since they protrude radially outward from the position indicator bar/side walls) formed thereon, in which friction between the load yoke and the position indicator bar varies as the load yoke displaces relative to the position indicator bar due to interaction of the shoulder (shown in Figure A above) with the switches 125 or 126, and in which a change in the friction results in a corresponding change in electrical current supplied to the first motor, due to activation of the limit switches 125 or 126.
The actuator assembly comprises a second motor (the other of 115 shown in Figure 5), and first and second ball screws (shown in Figure B below), and in which the first motor is connected to the first ball screw, the second motor is connected to the second ball screw as shown in Figure 5, wherein each ball screw has a motor 115 attached, and the load yoke is displaceable by rotation of the first and second ball screws by the first and second motors, since the yoke 14 is attached to the ball screws.

    PNG
    media_image2.png
    667
    876
    media_image2.png
    Greyscale

Figure B: annotated Figure 5 showing two ball screws
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bednar, et al. in view of Morris, et al. US2679559 and Raab US4251698.
Regarding claim 1, Bednar, et al. teaches a downhole well tool (Figure 1) for use in a subterranean well, the downhole well tool comprising:
an actuator assembly (Figure 5) comprising a first motor 115, a load yoke 114 displaceable by the first motor on the shown ball screws, and an elongated position indicator bar (left side, as shown in Figure A above) having at least one profile (one of 125 or 126, which are considered profiles since they both extend inwards towards 114) formed thereon, in which friction between the load yoke and the position indicator bar (when the shoulder of 114-as indicated in Figure A above- and one of 125 or 126 come into contact with each other) varies as the load yoke displaces relative to the position indicator bar, and in which multiple changes in the friction results in a corresponding pattern of changes in electrical current supplied to the first motor, due to the interaction 
Bednar, et al. does not teach the actuator assembly further comprises a bow spring carried on the load yoke, and the friction between the load yoke and the position indicator bar changes in response to engagement between the bow spring and the at least one profile.
Morris, et al. teaches that it is known in the art to include a leaf spring 14 with a limit switch 3 to provide friction contact with a tripping member 12 as described in Column 2: 45-53.
Raab, et al. teaches in Column 7:63-66 that a bow and leaf spring are equivalent alternatives to each other for spring 164 for an electrical switch (as described at least in the title).
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Bednar, et al. in view of Morris, et al. to select the limit switch to have a spring to provide desired engagement with a moving member to provide switch control, and in view of Raab, et al. to select a bow spring as a known equivalent spring to a leaf spring.
Regarding claim 7, the combination teaches the friction increases in response to engagement between the bow spring and the profile, due to engagement with the limit switch 125/126 of Bednar, et al., as modified by Morris, et al. to have a spring as part of the limit switch, and as modified by Raab, et al. to use a bow spring as an equivalent to a leaf spring.
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bednar, et al. in view of Teramachi US4693131.
Regarding claim 14, Bednar, et al. teaches a downhole well tool (Figure 1) for use in a subterranean well, the downhole well tool comprising:
an actuator assembly (Figure 5) comprising a first motor 115, a load yoke 114 displaceable by the first motor on the shown ball screws, and an elongated position indicator bar (left side, as shown in Figure A above) having at least one profile (one of 125 or 126, which are considered profiles since they both extend inwards towards 114) formed thereon, in which friction between the load yoke and the position indicator bar (when the shoulder of 114-as indicated in Figure A above- and one of 125 or 126 come into contact with each other) varies as the load yoke displaces relative to the position indicator bar, and in which multiple changes in the friction results in a corresponding pattern of changes in electrical current supplied to the first motor, due to the interaction of the shoulder of 114 with the switches 125 or 126, which act to ensure that the valve stem 110 moves only as far as necessary Column 8: 9-15;
a first ball screw (shown in Figure B above, annotated from Figure 5) connected to the first motor 115 connected on one end of the first ball screw, via the shown gears 127 in Figure 5.
Bednar, et al. does not teach a second motor mounted on opposite to the first motor on the ball screw. 
Teramachi teaches that it is known in the art to mount motors 14 and 36 in opposite ends of ball screw shaft 8 (which is the same as a ball screw itself), 
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Bednar, et al. in view of Teramachi to provide a second motor on the opposite end of the ball screw to provide a desired secondary drive source to actuate the ball screw.
	Regarding claim 15, Bednar, et al. teaches the actuator assembly comprises a third motor 115 attached to the second ball screw as shown in Figure B above. 
	Bednar, et al. does not teach a fourth motor that is mounted on the second ball screw opposite of the third motor.
Teramachi teaches that it is known in the art to mount motors 14 and 36 in opposite ends of ball screw shaft 8 (which is the same as a ball screw itself), where motor 36 provides a secondary drive source Column 4: 19-21 to the primary drive source Column 3:35-38 of motor 14.	
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Bednar, et al. in view of Teramachi to provide a fourth motor on the opposite end of the ball screw to provide a desired secondary drive source to actuate the second ball screw.
Allowable Subject Matter
Claims 3-5 are allowed.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited art of record does not teach the claimed downhole well tool with an actuator assembly having a first motor and a load yoke with a position indicator with a profile that provides friction between the load yoke and the position indicator wherein a garter spring is carried on the lode yoke.
Modification of the limit switch of Bednar, et al. would not be obvious to have a garter spring, since a garter spring is intended to be disposed about a circumference, and the limit switch relies upon linear movement. Therefore, a person having ordinary skill in the art of petroleum engineering would not reach a conclusion of obviousness of replacing a linear spring with a circular spring, as each behave in vastly different ways.
Modified Bednar, et al. does not teach the friction decrease as required in claim 8. Modification would not be obvious as this would destroy the operation of the limit switches, since the switches rely upon contact which necessarily increases friction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prost, et al. US8836325 teaches a valve position sensor 1 where detecting device 4 is indexed up or down in housing 6, based on engagement with a position indicator 2 which has a profile 3. However, Prost, et al. does not teach a garter spring or leaf spring, and does not teach a motor or load yoke.
Isakson, et al. US4207565 teaches a piston over travel indicator which has a position indicator rod S that has a profile (the sloped shoulder) that engages with garter spring 56 with increased friction. Isakson, et al. does not teach a yoke or motor.

 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651.  The examiner can normally be reached on M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (Acting SPE) can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner is teleworking full time outside of the Washington DC area.  It is strongly recommended that interviews be conducted telephonically, as availability for in-person interviews are extremely limited.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/C.R.H/Primary Examiner, Art Unit 3672